Citation Nr: 0841123	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  01-05 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1977 to August 
1980.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Waco, Texas, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran testified at a video-conference hearing at the RO 
before the Acting Veterans Law Judge in October 2002.  The 
case was remanded for additional development in August 2003 
and March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to 
all elements of a claim.  Records show the veteran was 
provided VCAA notice by correspondence dated in February 
2004, June 2007, and March 2008.

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  38 C.F.R. § 3.159.  

In this case, the veteran is claiming service connection for 
schizophrenia.  A review of the record shows that J.M.T., 
M.D., a VA psychiatrist, began treating the veteran in 
approximately 2000.  In a February 2004 treatment report Dr. 
J.M.T. stated his belief that the veteran's schizophrenia was 
onset during service and that his first break occurred during 
military service.  Subsequently, however, a VA February 2004 
examiner, V.L., M.D., found that there was no basis for a 
diagnosis of schizophrenia.  

In its March 2008 remand instructions the Board requested an 
additional VA examination by a VA psychiatrist.  Records show 
the veteran was provided a VA examination in April 2008 that 
was performed by a clinical psychologist rather than a 
psychiatrist.  The Board also notes that the April 2008 
examiner referred to VA treatment records dated July 5, 2006, 
and August 8, 2006, from Dr. J.M.T., the veteran's VA 
psychiatrist, but that copies of these VA treatment reports 
are not included in the present record.

Generally, VA medical records are held to be within the 
Secretary's control and are considered to be a part of the 
record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  The 
Court has held that a remand by the Board confers on the 
veteran or other claimant, as a matter of law, the right to 
compliance with the remand orders.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Therefore, additional development as 
to this matter is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment of all medical care providers, 
VA and/or non-VA, who treated him for 
schizophrenia.  After he has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  Appropriate efforts 
should be taken to obtain all pertinent 
VA treatment records, to include reports 
dated July 5, 2006, and August 8, 2006, 
from Dr. J.M.T.

All attempts to procure records should be 
documented in the file.  If these records 
cannot be obtained, a notation to that 
effect should be inserted in the file.  
The veteran and his representative are to 
be notified of unsuccessful efforts in 
this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  The veteran should be scheduled for a 
VA examination, by a psychiatrist (other 
than J.M.T., M.D., or V.L., M.D.), for an 
opinion as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has 
schizophrenia as a result of active 
service.  The psychiatrist should solicit 
a detailed history of any symptoms and/or 
treatment during active service and of 
the continuation of any such symptoms 
after service.  The opinion should 
address the relationship, if any, between 
demonstrated disciplinary action taken 
during active service and any present 
psychiatric disability.  

All indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After completion of the above and 
any additional development deemed 
necessary, the issue on appeal should 
be reviewed with consideration of all 
applicable laws and regulations.  If 
any benefit sought remains denied, the 
veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




